113.	Sheikh ALHEGELAN (Saudi Arabia) I wish at the outset to 
convey to you, Sir, our sincere congratulations on your well-deserved 
election to the presidency of the thirty-seventh session of the 
General Assembly. That election was indeed a wise decision and 
testifies to your great competence for this post. 1 cannot fail to 
pay a tribute to the outgoing President of the thirty-sixth session 
of the general Assembly, Mr. Kittani, and to express to him my 
country's very great appreciation of his untiring efforts in 
presiding over the proceedings of the general Assembly. 1 also thank 
him sincerely for his successful presidency of that session. It gives 
me great pleasure, too, to express on behalf of the Kingdom of Saudi 
Arabia our sincere congratulations to Mr. Perez de Cuellar on his 
election as Secretary-General. We wish to express to him our hopes 
for his success in strengthening the effectiveness of the 
Organization so that it can achieve the purposes and principles of 
the Charter.

114. The thirty-seventh session has opened in an atmosphere of 
tension and anxiety. International conflicts and crises are becoming 
all the more complex and interlinked, and the factors that divide 
nations outweigh those that bring them together. The agenda of the 
Assembly is replete with complex problems that involve a genuine 
danger to international peace and security. A careful consideration 
of the international situation reveals to us clearly that the gap 
between our aspirations to a peaceful world, where relations between 
peoples are based on right and justice, and the actual situation, 
dominated by criteria of force, the policies of hegemony and attempts 
to impose apartheid exists and has indeed probably widened.

113. International relations at present are characterized by grave 
indications of cold war. Polarization breeds instability in the world 
and detente, which marked relations between East and West in the last 
decade, has turned into confrontation, with unforeseeable 
consequences.

116. There is an escalation in the arms race. The use and threat of 
force and terrorism have become dominant characteristics in 
international relations. On the other hand, the continued stagnation 
of the North-South dialogue and the resultant widening of the gap 
between the industrialized and the developing countries have resulted 
in a further deterioration of the international situation, which has 
dashed the hope of establishing a more stable world. In short, the 
world is gliding back to the old system based on zones of. political 
and economic influence based on hegemony, domination and dependence. 
There is no doubt that this is a source of anxiety and fear. Hence we 
must master all our resources to tackle this grave situation.

117.	Is it not ironical that man, who in this age has been able to 
achieve incredible progress in science and technology, is unable to 
solve some of the problems that he himself has caused? Is that not 
enough to make us intensify our efforts to face these challenges and 
seek ways of ensuring stability, peace and security for the 
international community and of protecting the interests of peoples 
and nations? It is not enough simply to draw attention to 
international crises and problems. In order to solve and eliminate 
them it is necessary, after taking objective stock of the 
international situation, to put forward practical concepts and 
positive ideas which will enable the international community to face 
the dangers that confront it.

118.	As pointed out by His Majesty King Fahd bin Abdul Aziz in hi& 
address to the Saudi people last August, we in the Kingdom of Saudi 
Arabia,

  ... work on the comprehensive international scene within the 
framework of the United Nations, its agencies and organs. We abide by 
its Charter, support its efforts and fight any abnormal action aimed 
at weakening it and restricting the force of international law with a 
view to replacing it by the force of arms and the language of 
terrorism. Our actions have effectively reflected and will continue 
to reflect our sense of commitment to the international community, as 
one family, no matter what the difference in interests, and our 
belief in the principles of peace based on right and justice. We 
believe that international security and political stability are 
linked to economic justice.

119.	Proceeding from that premise, we believe that the following 
conditions must be fulfilled in order to erect a solid edifice of 
relations between States through which it will be possible to reduce 
international tension and overcome many of the dangers that threaten 
international peace and security.

120.	First, we join those who insist on the need for reform of the 
present political system and believe that in this respect the 
following must be taken into account.

121.	One of the main things that encourage nations to try to 
acquire zones of influence and to adopt a policy of force to solve 
problems is that they do not accept the rule of law or respect moral 
and ethical principles. Therefore if such States really want to 
maintain peace and stability in the world and ensure prosperity, 
progress, wealth and well-being for the peoples, they must 
scrupulously observe moral principles and be guided by them in the 
labyrinthine complexities of contemporary international relations. In 
this respect, the Kingdom of Saudi Arabia offers its experience to 
the international community as its contribution to ensuring stability 
and peace and eliminating the problems that jeopardize the very 
existence and survival of nations.
122.	As pointed out by His Majesty King Fahd,

  Saudi Arabia is one of the Islamic nations and was created so that 
the law of God would be respected and God has honoured it by allowing 
it to serve as His house of worship and the sanctuary of His Prophet. 
Thus its responsibility was increased, its policy became set and its 
duties expanded. It performs those duties on the international scene 
by respecting God's way of wisdom and morality. Islam is a religion 
of mercy, of mind and of strength; it fights terrorism and overcomes 
disorder, weakness and humiliation.

123.	The United Nations is the principal body for the promotion of 
freedom, peace, and justice, security and international co-operation. 
Therefore we must make available to it all that it needs to face the 
challenges that confront it. It should become an effective instrument 
for promoting world peace and economic and social progress for all. 
If the Organization is to continue as an effective instrument of 
peace, the peoples of the world should place their trust in it, and 
our commitment to the purposes and principles of the Charter should 
be beyond discussion or doubt.

124.	The arms race and the magnitude of the resulting expenditure 
has increased tension in the world, and that has forced many 
countries, and especially the least developed, to devote a great 
portion of their limited resources to defence, at the expense of 
their progress and economic and social development. We hope that the 
efforts which the international community expects the Organization to 
exertand the positive role that it can play in this respect will lead 
to concrete progress which will protect humanity from the dangers 
which threaten it and will spare the developing countries the 
conflicts and struggles for influence that have become a danger to 
humanity in general.

125.	Secondly, one of the important goals of our contemporary 
world and for the future is the establishment of a new and more 
equitable international economic order which will meet the 
aspirations of the peoples of the world to higher standards of living 
and a better life. In order to establish such a system we must 
grapple with the many important economic subjects that demand our 
attention.

126.	The agenda includes many subjects and issues of extreme 
importance as regards international economic co-operation for 
development. Therefore we deem it important that the launching of a 
new round of global negotiations be accelerated in a serious attempt 
to improve the economic performance and increase the efficiency of 
international co-operation for development.

127.	It is regrettable that the general Assembly's efforts aimed 
at the launching of a new round of global economic negotiations have 
been hampered by the existence of differences over certain procedural 
questions which we had earnestly hoped would be solved in the light 
of the conclusions of the International Meeting on Co-operation and 
Development, which was held at Cancun in 1981, for the establishment 
of confidence between developed and developing countries. We also 
maintain that real efforts should be exerted to achieve the 
objectives of the International Development Strategy for the Third 
United Nations Development Decade and to support in every way
FAO, WFC, the International Fund for Agricultural Development and WFP 
in their efforts to overcome world food problems in general and to 
increase food and agricultural aid to Africa.

128.	I should also like to stress the importance of economic and 
technical co-operation among the developing countries. In Saudi 
Arabia we consider it to be complementary to but not a substitute for 
co-operation between developed and developing countries. The 
international community should pay careful Attention to this.

129.	Thirdly, word peace, security and stability are affected by a 
number of international problems at present afflicting the 
international community. If we really want to maintain international 
peace and security and to make progress, well-being and prosperity 
available to the countries and peoples of the world, we must, 
intensify international efforts and work tirelessly to find rapid and 
equitable solutions for those problems. These problems increase and 
worsen with the passing of time and increasingly threaten world peace 
and security.

130.	In South Africa, the racist regime continues to enforce a 
policy of racial discrimination and	M against the vast majority 
of that country's population. That violates the most elementary 
international norms and humanitarian principles. While we support the 
people of South Africa, we call on the international community to 
exert the necessary pressure on the States which support the racist 
South African regime in order to put an end to it and to force the 
regime to submit to the will of the international community. South 
Africa must cease its invidious practices, immediately halt launching 
attacks on neighbouring African countries, put an end to its 
occupation of Namibia and comply with relevant United Nations 
resolutions.

131.	We further call on the international community to take a firm 
stand against the aggressive attitude manifested in the present 
co-operation between South Africa and Israel, especially in the 
nuclear field, and in their joint nuclear tests in particular. That 
poses a direct threat to the peoples of Africa, to the Arab nations 
and to the rest of the peoples of the world.

132.	One of the most serious problems facing the international 
community and requiring an effective, urgent solution is that of 
Afghanistan. The continued foreign military interference in the 
internal affairs of Afghanistan constitutes a flagrant violation by a 
superpower of the sovereignty and independence of a small, 
non-aligned country. Today, after almost three years of Soviet 
interference in Afghanistan-coupled with continuous acts of 
aggression against the Afghan people, against mosques and peaceful 
villages, bombardment with incendiary bombs, the use of chemical 
warfare, and violations of the most elementary principles of human 
rights-we once again urge the Soviet Union to withdraw from 
Afghanistan so that the fraternal Afghan people may regain its 
freedom and independence and have the final say in the choice of its 
leaders and representatives and so that it may exercise sovereignty 
over its own land.

133.	The raging war between Iraq and the Islamic Republic of Iran 
is another problem which troubles us. Saudi Arabia is pained by that 
war, because it is being waged between two Islamic countries. In this 
regard, we wish to express our hope that the Iranian Government will 
respond to Iraq's offers and to the missions of good offices of the 
Organization of the Islamic Conference, the United Nations and the 
non-aligned movement, so that a just settlement may be achieved, thus 
ending the bloodshed and destruction, establishing a good-neighbourly 
policy. That solution would be based on the principles of 
non-interference in the internal affairs of other States and 
international law.

134. One of the gravest problems threatening international peace and 
security, one which is prejudicing stability and prosperity, not only 
in the Middle East but throughout the world, stems from Israel's 
continuing aggression and its terrible racist settlements policy. 
Israel's continuing defiance and its aggression constitute a most 
dangerous factor in the Palestinian issue, which is an important 
issue for all those who believe in the right of every people to 
self-determination and the right to expression of free will. When we 
speak of Israeli aggression, we do net describe it merely as 
aggression against a secure people settled in its own homeland, or as 
usurpation of that people's territory and property, or as disregard 
for all human ideals, or as a flagrant violation of and challenge to 
the resolutions of the Organization. We describe it as aggression 
against the Charter of the United Nations and all the ethical and 
humanitarian principles enshrined therein.

133. I do not wish to go into the history of the Palestinian 
question, which stretches back over 34 years. We in Saudi Arabia 
consider this our primary cause, but it has rightly become the cause 
of the whole world. It has absorbed more of the efforts of the 
Organization than any other issue. Despite recognition by most of the 
countries and peoples of the world of the inalienable rights of the 
Palestinian people, including its right to self-determination and to 
the establishment of an independent State on its own territory, and 
despite the fact that the international community has come 
increasingly to recognize the PLO as the sole legitimate 
representative of the Palestinian people, Israel persists in its 
aggressive policy and its imperialist settlement policy on the land 
of Palestine.

136.	By means of its policy of physically liquidating the 
Palestinian people, and its attempts to distort the history of 
Palestine and destroy its religious and cultural institutions, as 
well as to bring about changes in the demographic pattern there, 
Israel is attempting to put an end to Palestinian identity, with no 
respect either for international public opinion or for the United 
Nations.

137.	If Palestine is our primary cause, the Holy City of Jerusalem 
is its essence. In this connection, Saudi Arabia, on its own behalf 
and on behalf of the Islamic countries which are members of the 
Organization of the Islamic Conference, reaffirms its determination 
to preserve the Islamic Arab character of Jerusalem and to return the 
Holy City to Arab sovereignty, under which it was always a meeting 
place for all believers in the three revealed religions and a place 
of hope, tolerance and coexistence for the followers of the various 
religions.
138. Israel persists in following a policy of force and aggression, 
and it does not confine its aggression against the Palestinian people 
to occupied Palestine. It goes far beyond that territory to commit 
acts of aggression against neighbouring Arab countries. The flagrant 
and barbaric act of aggression against the fraternal people of 
Lebanon, and all the consequent massacres, which constitute a source 
of shame for all of humanity, are a violation of the principles and 
norms of international law and signal a return to the law of the 
jungle. They are a setback for the principles and ideals which the 
international community has observed, enshrined and safeguarded.

139.	Israel's use, in its barbaric aggression against Lebanon, of 
the most destructive and deadly weapons against civilians-women, 
children and the aged- does not merely reveal Israel's malicious, 
aggressive, terrorist and evil nature; it also lays responsibility at 
the door of the countries that supply Israel with weapons. 
Sophisticated weaponry flows to Israel under the fallacy, which has 
been spread throughout the Western world and of which Israel has been 
able to convince the highest-level politicians, that it is needed for 
Israel to secure its safety. But that is a very dangerous policy and 
Israel's arsenal and nuclear capability have become a direct threat 
to world peace and security.

140.	Israel's theory of security is the most dangerous and 
aggressive that has been seen in our era. It is no less dangerous 
than the Nazi and Fascist theories which dragged the world into a 
destructive war. Today in the Middle East, the Zionists are trying to 
apply the same theories as the Nazis applied in Europe before the 
Second World War.

141.	The barbaric acts committed by Israel in west Beirut, to 
which thousands of Palestinian refugees -women, children and the 
aged-have fallen victim in the Shatila and Sabra camps, are but 
further confirmation of Israel's aggressive nature and criminal 
character. These massacres of innocent and defenceless civilians were 
not only aimed at the Palestinian and Lebanese people, but are a 
shameful stigma for humanity itself. They have given the lie to 
Israel's calumny and its fallacious claims that Israeli troops 
entered west Beirut to maintain peace and security. For it has been 
proved beyond doubt that this flagrant act of aggression was aimed at 
liquidating the Palestinian and Lebanese peoples.

142.	We call on the international community to support Lebanon, to 
assist it in regaining its sovereignty and securing the unconditional 
withdrawal of the Israeli invading forces from its territory, and to 
take all necessary measures against Israel so that it will be unable 
to pursue the policy of hegemony and force that it has tried to 
impose in the Middle East. The international community should be no 
less courageous than the voices heard in Israel itself in denouncing 
Israel's aggressive practices in Lebanon and requesting that they 
leave. The absence of international deterrence and the abuse of the 
veto in the Security Council encouraged Israel to persist in its 
arrogance and to depend on force to achieve its expansionist aims and 
ambitions. We call on all countries, especially those which support 
the Zionist entity and provide it with political, military and 
economic help.
to stop that help forthwith so as to put an end to Israel's 
aggressive policy in the Middle East.

143.	Israel should not be allowed to continue its unlawful acts 
with impunity. It is time for the international community to go 
beyond the stage of condemnation and take effective measures to stop 
such conduct. Those who blatantly support the Zionist entity 
encourage the most hateful and dangerous theories against humanity 
and its rights and support aggression and expansion.

144.	The Arab world is eager to maintain the principles of peace, 
stability, right and justice. We wish to live in peace on our 
territory and to have equal and proper relations in order to achieve 
those goals, and to choose our friends and enemies on these noble 
principles. Thusthe Israeli aggression which seeks to impose hegemony 
in the area is met by a genuine trend in the Arab countries, seeking 
the consolidation of stability and peace in the Middle East and the 
world as a whole.

145.	The Arab position is based on the principles adopted at the 
Arab summit conferences, especially the Twelfth Conference held in 
Fez last month, the resolutions of which have confirmed that the 
Arabs seek to achieve right, peace and justice and to exert every 
effort to maintain a peace which is just and comprehensive in the 
Middle East in compliance with the resolutions of the United Nations.

146.	The resolutions of the Fez Summit Conference reaffirmed the 
Arab will for peace based on justice because it took into account the 
true situation in the area and that involved the principles and bases 
which could be an objective starting point for establishing a just 
and lasting peace. Among those principles is the inalienable right of 
the Palestinian people to self-determination and to the establishment 
of an independent State on its own territory and under the leadership 
of the PLO, its sole legitimate representative. This is in accordance 
with the principles of right and justice and the resolutions of the 
United Nations. Thus at a time when the Arab countries reaffirm by 
resolution adopted at Fez their will to establish peace base on 
justice, Israel proves, through its conduct, that it does not wish 
peace but rather seeks more expansion and more occupation of 
territory. It has become clear that Israel is not the party that 
seeks security. Those who look for security are the Arabs.

147.	Peace will not be achieved as long as there is a people 
suffering oppression, occupation, humiliation, racism, imperialism 
and other forms of domination. History has taught us that the people 
who have been deprived of their basic rights have stood resolutely in 
defence of those rights. That resistance has taken different shapes 
and forms. Genuine peace in the Middle East will not be established 
unless there is a complete recognition of the right of the 
Palestinian people to self-determination and the establishment of its 
own independent State, and the withdrawal of Israeli forces from all 
Arab occupied countries, including the Holy City of Jerusalem. There 
will hot be genuine peace in the Middle East so long as Israel 
persists in violating the simplest principles of human rights in the 
occupied territories and in Lebanon. Peace will not be realized so 
long as Israel adheres to its expansionist designs and racist policy.
148.	Last, but not least, finding a comprehensive and just 
solution to the Palestinian question will be a starting point for the 
solution of many international problems which pose a danger to 
international peace and security. If such a solution is not reached, 
then international tension and a deterioration of the situation in an 
unpredictable way will be a constant source of danger.

149.	If we want to keep the world away from the edge of the abyss 
and from the policies of extremism, force and aggression, then wisdom 
and reason should prevail in all our conduct and we should also 
observe all the principles and bases that can lessen international 
tension and overcome many of the dangers to international peace and 
security to which I have referred. We should co-operate to find a 
solution for all international problems and conflicts, in order to 
establish an international community which enjoys stability, 
progress, peace and security.
